DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a handheld gimbal comprising a handheld part configured with a human-machine interface component. The independent claims identify the feature of “a display screen configured to display a photographing image captured by the camera device, the photographing image including an image of the target object; and a processor configured to: automatically recognize the target object; obtain a motion instruction of controlling a motion of the gimbal according to a motion status of the image of the target object; and control the motion of the gimbal according to the motion instruction”. The closest prior art, Lan et al disclose a detachable control device includes an operation member, a detachable interface configured to attach the detachable control device to a handle of a gimbal device, a wireless communication circuit, and a controller configured to detect an operation on the operation member, and generate control data according to the operation, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIURA NOBUYUKI discloses a medical image recording apparatus, recording method thereof and medical image recording program.
Qian et al disclose an imaging control method includes receiving a starting instruction including a flight mode of an unmanned aerial vehicle (“UAV”).
Lan et al disclose a detachable control device includes an operation member, a detachable interface configured to attach the detachable control device to a handle of a gimbal device, a wireless communication circuit, and a controller configured to detect an operation on the operation member, and generate control data according to the operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        February 25, 2022.